Citation Nr: 0704441	
Decision Date: 02/13/07    Archive Date: 02/22/07	

DOCKET NO.  05-12 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for sinusitis, on a 
direct or secondary basis. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for the residuals of a shell fragment wound to Muscle 
Group XI of the right knee. 

3.  Entitlement to an increased initial rating for the 
residuals of a shell fragment wound to the right knee, 
consisting of chondrocalcinosis and degenerative changes, 
evaluated as 20 percent disabling from April 2, 2002 to March 
4, 2004, and as 30 percent disabling from March 4, 2004 to 
May 26, 2004.

4.  Entitlement to an increased rating for status-post right 
knee replacement, residual of a shell fragment wound to the 
right knee, evaluated as 30 percent since August 1, 2005.




REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
March 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of February and June 2004 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, and a March 2005 Decision Review 
Officer Decision from that same Regional Office.

Upon review of this case, it would appear that, in addition 
to the issues currently on appeal, the veteran seeks 
entitlement to service connection for a chronic left knee 
disability.  Inasmuch as that issue has not been developed or 
certified for appellate review, it is not for consideration 
at this time.  It is, however, being referred to the RO for 
clarification, and, if necessary, appropriate action.

Finally, for reasons which will become apparent, the issues 
of entitlement to service connection for sinusitis (on both a 
direct and secondary basis) and entitlement to an increased 
rating for status post right knee replacement since August 1, 
2005, are being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.




FINDINGS OF FACT

1.  Clinical manifestations of the veteran's service-
connected residuals of a shell fragment wound to Muscle Group 
XI of the right knee are no more than moderate in severity.

2.  During the period from April 2, 2002 to March 4, 2004, 
the veteran's service-connected chondrocalcinosis and 
degenerative changes of the right knee were productive of no 
more than motion ranging from 125 degrees to normal, 
accompanied by functional loss due to pain, but not by 
instability or subluxation, or evidence of ankylosis.

3.  During the period from March 4, 2004 to May 26, 2004, the 
veteran's service-connected chondrocalcinosis and 
degenerative changes of the right knee were productive of 
than severe functional loss due to pain, consistent with a 
finding of favorable ankylosis in full extension or in slight 
flexion between 0 and 10, but not by instability or 
subluxation.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for the residuals of a shell fragment to Muscle Group 
XI of the right knee have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.56, 4.73, and Part 4, Code 5311 
(2006).

2.  The criteria for an initial evaluation in excess of 20 
percent for the residuals of a shell fragment wound to the 
right knee, consisting of chondrocalcinosis and degenerative 
changes, during the period from April 2, 2002 to March 4, 
2004, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.71a and Part 4, Codes 5010, 5257, 
5260, 5261 (2006).

3.  The criteria for an evaluation in excess of 30 percent 
for the residuals of a shell fragment wound to the right 
knee, consisting of chondrocalcinosis and degenerative 
changes, during the period from March 4, 2004 to May 26, 
2004, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.71a and Part 4, Codes 5010, 5257, 
5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claim Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In the present case, in correspondence of October 2003 and 
May 2004, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate his 
claims for increased ratings, as well as what information and 
evidence should be submitted by him, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession pertaining to his claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA outpatient 
treatment records and examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that the clear weight of the evidence 
is against the appellant's claim for increased ratings, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have had any 
effect on the case, or to have caused injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, supra.; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

At the outset of this discussion, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes:  his multiple 
contentions; service medical records; and VA medical records 
and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, 
or fails to show, with respect to each claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks increased evaluations for his 
service-connected residuals of a shell fragment wound to the 
right knee.  In pertinent part, it is argued that clinical 
manifestations of the veteran's service-connected right knee 
disabilities are more severe than evaluated, and productive 
of a greater degree of impairment than is reflected by the 
schedular evaluations previously and currently assigned.

In that regard, disability evaluations are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).

Where there is a question as to which of two evaluation shall 
be applied, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including Section 4.2 [see Schafrath v. Derwinski, 
1 Vet. App. 589 (1991)], the regulations do not give past 
medical reports precedence over current findings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously disabled  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2003); see also 38 C.F.R. § 4.45 (2003).

In the case at hand, in a rating decision of February 2004, 
service connection and an initial 10 percent evaluation was 
granted for the residuals of a shell fragment wound to Muscle 
Group XI of the veteran's right knee.  That same rating 
decision granted service connection (and a 10 percent 
evaluation) for the residuals of a shell fragment wound to 
the right knee, consisting of chondrocalcinosis and 
degenerative changes.  Subsequent rating decisions have 
revised not only the effective date for the grant of 
benefits, but the rating in effect for the veteran's service-
connected residuals of a shell fragment wound to Muscle Group 
XI, and chondrocalcinosis with degenerative changes of the 
right knee.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
it was held that evidence to be considered in the appeal of 
an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the disorder.  
In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.

In the present case, service medical records disclose that, 
in February 1945, the veteran sustained a penetrating shell 
fragment wound to the medial aspect of his right knee.  
During subsequent hospitalization, veteran underwent 
debridement of a number of shell fragment wounds, such as 
wounds in the left thigh, left forearm, left arm, and left 
shoulder, but the right knee was not identified among those 
injuries that were debrided.  Orthopedic examination and 
radiographic studies showed no evidence of any intrinsic 
pathology involving the knee joint.  While a metallic foreign 
body was present at the medial condyle of the right femur, 
the clinical interpretation at the time was that there was no 
conclusive evidence that the foreign body in question was in 
the bone.  

A clinical note dated in November 1945 reveals that the 
veteran complained of occasional "giving way" of his knees, 
which the examining physician found to be due to weakness, 
and not instability.  The examiner noted that he had complete 
motion with no evidence of intrinsic pathology of the knee 
joints.  No further complaints were reported, and the 
injuries were found to be well healed at the time of his 
separation from service.

At the time of VA outpatient treatment on April 2, 2002, the 
veteran stated that he had injured his right knee the 
previous week while going for a walk.  According to the 
veteran, his knee was now swollen and very painful.  Later 
that same day, the veteran complained of effusion in his 
right knee.  According to the veteran, his knee felt "OK" 
when sitting, but was uncomfortable when he attempted to 
walk.  Physical examination of the veteran's right knee 
showed evidence of moderate effusion and a fair range of 
motion, but no heat or redness.  Radiographic studies were 
reportedly consistent with mild degenerative joint disease 
and the presence of shrapnel.  The clinical impression was 
knee effusion.

Approximately two days later, the veteran gave a history of 
right knee pain which had begun two weeks earlier.  According 
to the veteran, he had received a supportive sleeve which 
helped "some."  Reportedly, recent radiographic studies were 
consistent with the presence of shrapnel in the veteran's 
right knee.  On physical examination, the veteran's right 
knee showed no evidence of discoloration.  There was, 
however, a moderately sized fluctuant effusion in the area of 
the medial joint line.  At the time of examination, the 
veteran's knee showed a full range of motion with crepitus, 
and no instability.  The clinical assessment was of right 
knee pain with effusion.

During the course of VA outpatient treatment in late May 
2002, the veteran stated that his right knee had been a 
problem since early in the summer "when he started walking."  
Reportedly, the veteran's right knee had become painful in 
the medial area, and remained so with activity.  When 
questioned, the veteran stated that his knee was less of a 
problem when he was nonweightbearing and less active.  The 
veteran denied any locking, but reported a sense of "giving 
way" at times.  Noted at the time of evaluation was that the 
veteran wore a simple brace on his right knee.

On physical examination, the veteran's right knee showed some 
evidence of tenderness, in particular in the medial joint 
line, but with no effusion.  The ligaments were stable, and 
range of motion was from minus 2 to 120 degrees.  
Radiographic studies were consistent with a metal fragment in 
the medial femoral condyle.  The pertinent diagnosis noted 
was chondrocalcinosis.

At the time of VA outpatient treatment in early July 2002, it 
was noted that the veteran's right knee remained painful with 
weightbearing activities.  However, he experienced no pain 
while sitting or at night.  Physical examination revealed 
some tenderness in the area of the medial joint line, but 
with no effusion.  

During the course of VA outpatient treatment in mid-August 
2002, it was noted that the veteran had been wearing his 
unloading brace, with the result that his right knee was 
"feeling much better."  Apparently, the veteran's brace 
appeared to be unloading the medial compartment of his right 
knee as intended, resulting in reduced knee pain.  

At the time of VA outpatient treatment in May 2003, it was 
noted that the veteran's right knee displayed a normal range 
of motion with crepitus, in conjunction with moderate 
effusion, but no erythema.  During the course of VA 
outpatient treatment in June 2003, the veteran was described 
as moving from his wheelchair to the examination table with 
much difficulty.  However, at the time of evaluation, the 
veteran's right knee showed no evidence of any visible 
swelling or effusion.  Nor was there any evidence of 
discoloration.  The clinical assessment was knee pain.

In December 2003, a VA compensation and pension examination 
was accomplished.  At the time of examination, the veteran 
complained of constant pain in his right knee, which was 
worsened or increased by weightbearing.  According to the 
veteran, while his right knee did swell to some extent, this 
was not as bothersome to him as the pain itself.  When 
questioned, the veteran denied any problems with instability 
or locking.  However, he did comment that his right knee 
would "give way" on occasion.  According to the veteran, he 
had been wearing a hinged knee brace for additional support.  
The veteran denied any right knee surgery, and indicated that 
Cortisone injections had helped reduce his pain for a period 
of from 2 to 3 weeks.  

On physical examination, the veteran was observed to be 
wearing a hinged brace on his right knee.  His gait was slow 
and antalgic in order to minimize weightbearing on his right 
knee.  Examination of the veteran's right knee showed small 
effusions over the medial and anterior joint lines.  Range of 
motion was full, though with pain at full flexion.  Noted at 
the time of evaluation were two small surgical scars from 
shrapnel removal procedures.  Further examination showed no 
evidence of any redness, discoloration, or warmth.  There was 
no evidence of varus or valgus instability, and both the 
drawer and Lachmann's signs were negative.

At the time of VA outpatient orthopedic treatment in early 
January 2004, the veteran indicated that his right knee pain 
had been getting worse.  Reportedly, his past few Cortisone 
injections had not helped much at all.  When questioned, the 
veteran indicated that his brace did not help his pain when 
he was weightbearing, and that most of his pain was in the 
medial aspect of the knee.  On physical examination, there 
was no evidence of swelling, heat, or redness of the 
veteran's knee.  Range of motion was from 0 to 125 degrees.  
Noted at the time of examination was that the medial and 
lateral joint lines were stable, though very tender.  
Radiographic studies showed some evidence of degenerative 
changes, in addition to chondrocalcinosis.  Also noted was a 
shrapnel piece in the medial compartment, though, in the 
opinion of the examiner, the shrapnel was not causing the 
veteran's pain.  

In early March 2004, the veteran was seen for follow-up.  
According to the veteran, his right knee was "still very 
bad."  By this, the veteran meant that he experienced pain 
both when standing and walking, which was somewhat better 
when sitting.  When questioned, the veteran stated that he 
was very limited by pain in his right knee.  Accordingly, he 
had given "great consideration" to the possibility of a total 
knee replacement.

On physical examination, the veteran's gait was slow and 
antalgic to the right.  Noted at the time was that the 
veteran hardly used any of his available right knee motion 
due to pain.  There was tenderness along the joint lines, and 
though the veteran's mobility was good, it was not at all 
representative of his level of loss of function and 
disability.  

In mid-May 2004, the veteran presented for right total knee 
replacement.  On physical examination at the time of 
admission, there was tenderness in the veteran's right knee, 
in particular, along the medial joint line, and less so in 
the patellofemoral and lateral areas.  The veteran's right 
knee was stable to ligamentous examination, with a range of 
motion of from 0 to 120 degrees.  The clinical assessment was 
of degenerative arthritis of the right knee, with a 
recommendation for right total knee replacement.

On or about May 26, 2004, the veteran underwent total knee 
replacement and removal of a shrapnel fragment from his right 
knee.  

In a rating decision of June 2004, the veteran was awarded a 
100 percent schedular evaluation for right total knee 
replacement, which had previously been evaluated as 
chondrocalcinosis and degenerative changes in the right knee.  
Pursuant to Diagnostic Code 5055, this 100 percent evaluation 
was assigned for one year following implementation of a 
prosthesis.  In the June 2004 notice letter accompanying the 
rating decision, the veteran was advised that his 100 percent 
evaluation would be reduced to 30 percent, effective August 
1, 2005, but that further examination would be conducted at 
that time to ascertain the residual disability following his 
knee replacement.

As regards the veteran's service-connected residuals of a 
shell fragment wound to Muscle Group XI of the right knee, 
the Board notes that the 10 percent evaluation currently in 
effect contemplates the presence of a moderate injury to that 
muscle group, that is, the muscle group encompassing the 
posterior and lateral crural muscles, and muscles of the 
calf.  Objective findings associated with a moderate injury 
include smaller linear entrance and (if present) exit scars 
indicating a short track of missile through muscle tissue.  
Such injuries often involve some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power, or a lower threshold of fatigue when compared to the 
sound side.  38 C.F.R. §§ 4.56, 4.73, and Part 4, Code 5311 
(2006).

Moderately severe muscle disability is described at 38 C.F.R. 
§ 4.56 as being from through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  History should 
include hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaints of cardinal signs 
and symptoms of muscle disability and evidence of inability 
to keep up with work requirements.  Objective findings should 
include entrance and exit scars indicating track of the 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles as compared with sound side.  
Tests of strength and endurance of sound side demonstrate 
positive evidence of impairment.

Severe muscle disability is described at 38 C.F.R. § 4.56 as 
being from through and through or deep penetrating wounds due 
to high-velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection or 
sloughing of soft parts, intermuscular binding and scarring.  
History should include hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaints of 
cardinal signs and symptoms of muscle disability worse than 
those for moderately severe muscle injuries and evidence of 
inability to keep up with work requirements.  Objective 
findings should include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track. 
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in the wound area.  Muscles swell and 
harden abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared to uninjured 
side indicate severe impairment of function.  38 C.F.R. 
§§ 4.56, 4.73, and Part 4, Code 5311 (2006).  

As shown above, factors warranting an increased rating for 
disability to Muscle Group XI are not present in this case.  
The veteran's right knee wound was not subject to debridement 
or prolonged infection, or sloughing of soft parts.  The 
veteran's hospitalization following the in-service shell 
fragment wound injuries was clearly not the result of his 
right leg injury, as shown by the scarce clinical findings 
reported in regard to the right leg in comparison to the 
substantial findings and treatment noted in regard to his 
other shell fragment wounds in the head and left side of his 
body.  Although the veteran has consistently complained of 
pain and weakness in his right knee area, the Board finds 
that the degree of signs and symptoms of muscle disability 
shown by the treatment records and examinations is consistent 
with no more than moderate disability in Muscle Group XI.

Furthermore, at the time of the veteran's in-service injury, 
there was no evidence of any intrinsic pathology involving 
the veteran's right knee joint.  While a metallic foreign 
body was present in the medial condyle of the right femur, 
there was no conclusive evidence that the foreign body in 
question was in the bone.  Significantly, at the time of the 
veteran's total knee replacement, that foreign body was 
removed.

Based on a review of the entire evidence of record, the Board 
is compelled to conclude that the veteran currently suffers 
from no more than moderate residuals of an inservice shell 
fragment wound to Muscle Group XI of his right knee.  
Accordingly, an increased rating must be denied.

Turning to the issue of an increased evaluation for service-
connected chondrocalcinosis and degenerative changes of the 
right knee, the Board observes that the 20 percent evaluation 
assigned by the RO for that disability during the period from 
April 2, 2002 to March 4, 2004, was apparently based on a 
finding of otherwise non compensable degree of limitation of 
motion with objective evidence of pain so as to warrant a 10 
percent rating under DC 5010, and a finding that the 
functional loss resulting from pain warranted an additional 
increase to 20 percent pursuant to the Court's holding in 
Deluca v. Brown, 8 Vet. App. 202 (1995).  In this regard, the 
Board notes the text of the March 2005 Statement of the Case.

The 30 percent evaluation in effect from March 4 to May 26, 
2004 was based on a finding noted in March 2004, that the 
veteran hardly used any of the available motion in his right 
knee due to pain, and that this degree of functional 
impairment was consistent with a finding of favorable 
ankylosis under DC 5256.  In this regard, the Board again 
notes the text of the March 2005 Statement of the Case.  In 
order to warrant an increase during this period, which is to 
say 40 percent evaluation, there would have needed to be 
demonstrated a limitation of extension to 30 degrees, and/or 
ankylosis in flexion between 10 and 20 degrees, or nonunion 
of the tibia and fibula.  38 C.F.R. § 4.71a and Part 4, Codes 
5256, 5261, 5262 (2006).

The issues on appeal involve entitlement to an evaluation in 
excess of 20 percent during the period from April 2, 2002 to 
March 4, 2004, and in excess of 30 percent from March 4 to 
May 26, 2004.  However, a review of the evidence of record 
discloses that those evaluations are, in fact, appropriate.  

More specifically, during the period from April 2, 2002 to 
March 4, 2004, outpatient treatment records show a relatively 
normal range of motion, with only intermittent swelling or 
effusion.  For example, a VA examiner specifically noted in 
April 2002 that the veteran had full range of motion with 
crepitus, but no instability. During a May 2002 examination, 
the veteran reported that his knee was giving way, but there 
was no finding of instability, and examination revealed only 
slight limitation of flexion.  The veteran continued to 
complain of pain, but in August 2002, it was noted that he 
was feeling much better, which was attributed to the affect 
of his brace.  In May 2003, the veteran was again found to 
have normal range of motion, and no findings of instability 
were noted.  

In light of these records, the Board finds that the criteria 
for an increased rating for the right knee are not met during 
the period prior to March 4, 2004.  As noted, there is no 
more than slight limitation of motion shown on any 
examination during this period so as to warrant a higher 
evaluation under DC 5260 or 5261.  There is also no evidence 
of instability or subluxation so as to warrant a separate 
rating under DC 5257.  There is also no evidence of 
impairment of the tibia or fibula so as to warrant 
consideration of DC 5262.  Although DC 5258 contemplates 
locking and effusion due to dislocated cartilage, and 
intermittent findings of effusion are shown by these records, 
this code also contemplates pain.  As will be further 
discussed, the veteran's complaints of pain and resulting 
functional loss provided the basis of the 20 percent 
currently assigned.  Thus, the Board believes that a separate 
evaluation under DC 5258 would violate the rule against 
pyramiding.  See 38 C.F.R. § 4.14 (2006).

In light of the veteran's complaints of pain and difficulty 
ambulating, the Board has considered whether an increased 
rating may be available for the period prior to March 2004 
under consideration of functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca, supra.  However, as 
explained above, the 20 percent rating currently assigned 
during this period was awarded based on a finding of 
functional loss due to pain.  Thus, the 20 percent rating 
appears to already contemplate the veteran's complaints of 
pain during the period prior to March 2004.  Furthermore, 
because the medical evidence was negative for objective 
findings of fatigability, incoordination, or other symptoms 
resulting in functional loss prior to March 2004, the Board 
finds that an evaluation in excess of 20 percent is not 
warranted under Deluca.

Not until March 4, 2004 the date of the assignment of the 
aforementioned 30 percent evaluation, was there evidence of 
clinical manifestations sufficient to warrant the assignment 
of a 30 percent evaluation.  More specifically, on that date, 
the veteran was described as using "hardly any" of his 
available range of right knee motion due to pain.  There was 
tenderness along the joint lines, and though his mobility was 
good, it was not at all representative of his level of loss 
of function and disability.  Such findings, it should be 
noted, are consistent with severe impairment of the veteran's 
right knee, impairment which, just two months later, resulted 
in his undergoing a right total knee replacement.  As noted, 
the RO awarded the 30 percent rating under DC 5256 because it 
was determined that the findings noted in March 2004 were 
consistent with favorable ankylosis in full extension or in 
slight flexion between 0 and 10 degrees.

As noted above, for the period from March 4 to May 26, 2004, 
a 40 percent evaluation could have been assigned were there 
to have been evidence of a limitation of extension to 40 
degrees, ankylosis, or nonunion of the tibia and fibula, with 
loose motion requiring a brace.  However, as is clear from 
the above, no such clinical manifestations were present 
during that period.  Under the circumstances, the Board is of 
the opinion that the 20 percent evaluation in effect from 
April 2, 2002 to March 4, 2004, and the 30 percent evaluation 
in effect from March 4 to May 26, 2004, were appropriate, and 
that increased evaluations are not warranted.  

Furthermore, although the veteran continued to complain of 
pain and resulting functional loss, the Board finds that the 
degree of functional loss experienced during that period is 
already contemplated by the 30 percent assigned under DC 5256 
for findings consistent with favorable ankylosis in full 
extension or in slight flexion between 0 and 10 degrees.

In reaching this determination, the Board has taken into 
consideration decisions of the VA Office of the General 
Counsel, specifically, VAOPGCPREC 23-97 (July 1, 1997), and 
VAOPGCPREC 9-98 (August 14, 1998) governing multiple ratings 
for knee disability.  However, based on a review of the 
entire evidence of record, such multiple ratings are not for 
application in this case.  More specifically, there is no 
evidence that the veteran has in the past or currently 
suffers from both arthritis and instability of his right knee 
sufficient to warrant the assignment of separate ratings.  As 
noted, the veteran's disability ratings are assigned under 
codes that contemplated limitation of motion, which is the 
primary method of rating arthritis.  Although the veteran has 
reported a history of his knee giving way, objective VA 
examination revealed no evidence of instability in the knee 
during the period on appeal.  There was also no evidence of 
subluxation of the knee.  

There is also no evidence of compensable limitations of 
flexion and extension sufficient to warrant the assignment of 
separate ratings under Diagnostic Codes 5260 and 5261 for the 
periods in questions.  See VAOPGCPREC 9-2004 (September 17, 
2004).  As noted, prior to March 2004, VA examination 
consistent revealed full or no more than slight limitation of 
motion in the right knee.  Although a 30 percent was granted 
as of March 2004 based on a degree of functional loss due to 
pain that was found to be consistent with favorable ankylosis 
under DC 5258, the examiner specifically noted at that time 
that the veteran, in fact, still had motion available in his 
right knee, and was only limited by pain.  Thereafter, as 
late as May 17, 2004, the veteran exhibited a range of motion 
from 0 to 120 degrees in his right knee.  Thus, separate 
ratings are not available under Diagnostic Codes 5260 and 
5261 at any time during this appeal.



ORDER

An initial evaluation in excess of 10 percent for the 
service-connected residuals of a shell fragment wound to 
Muscle Group XI of the right knee is denied.

An initial evaluation in excess of 20 percent for the 
service-connected residuals of a shell fragment wound to the 
right knee, consisting of chondrocalcinosis and degenerative 
changes, during the period from April 2, 2002 to March 4, 
2004, is denied.

An evaluation in excess of 30 percent for the service-
connected residuals of a shell fragment wound to the right 
knee, consisting of chondrocalcinosis and degenerative 
changes, during the period from March 4 to May 26, 2004, is 
denied.


REMAND

As noted above, in a rating decision of June 2004, the 
veteran was awarded a 100 percent schedular evaluation for 
right total knee replacement, which had previously been 
evaluated as chondrocalcinosis and degenerative changes in 
the right knee.  Pursuant to Diagnostic Code 5055, this 100 
percent evaluation was assigned for one year following 
implementation of a prosthesis.  In the June 2004 notice 
letter accompanying the rating decision, the veteran was 
advised that his 100 percent evaluation would be reduced to 
30 percent, effective August 1, 2005, but that further 
examination would be conducted at that time to ascertain the 
residual disability following his knee replacement.

The Board notes that the matter of the disability rating in 
effect from August 1, 2005, was not certified for appeal.  
However, because the veteran has perfected an appeal as to 
the disability rating assigned for his right knee disability, 
the Board finds that this matter is also before the Board for 
appellate review.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

Having reviewed the complete record, the Board also finds 
that this matter must be remanded so that all relevant 
treatment records and the reports of any VA examinations 
scheduled to ascertain his residual disability following his 
knee replacement can be obtained and associated with the 
claims file.

In addition to the above, the veteran in this case seeks 
service connection for chronic sinusitis.  In pertinent part, 
it is contended that the veteran's sinusitis had its origin 
during his period of active military service.  In the 
alternative, it is contended that the veteran's sinusitis is 
proximately due to, the result of, or aggravated by the 
service-connected postoperative residuals of a rhinoplasty 
performed for alleviation of a shell fragment wound to the 
veteran's nose.

In that regard, in a service clinical record of mid-February 
1945, it was noted that practically the entire osseous and 
cutaneous portions of the bridge of the veteran's nose had 
been carried away by a shell fragment.  Shortly thereafter, 
in April 1945, the veteran received treatment for what was 
described at that time as mild chronic atrophic rhinitis.

In a plastic surgery admission note dated in October 1945, it 
was noted that there had apparently been some destruction of 
the nasal process of the veteran's frontal bone, resulting in 
a "marked depression" in that region.  As a result, in 
November 1945, the veteran underwent a full thickness graft 
to his nose, followed by a cartilage graft in January 1946.  

The Board observes that, during the course of VA outpatient 
treatment in February 1981, there was noted the presence of 
mild rhinitis, in conjunction with "probable frontal 
sinusitis."  At the time, the veteran showed evidence of a 
yellow nasal discharge.  

Computerized axial tomography of the veteran's maxillofacial 
processes in June 1998 showed evidence of mild mucosal 
thickening in the right maxillary antra, as well as 
hypoplastic right frontal sinus cavities.

A number of years later, in July 2002, the veteran complained 
of chronic sinus drainage.  The following year, in January 
2003, the veteran was once again heard to complain of sinus 
congestion, for which he had used Flonase in the past for 
relief.  

At the time of the aforementioned VA compensation and pension 
examination in December 2003, the veteran gave a history of 
"several sinus surgeries" following a shrapnel injury to his 
face and head.  In point of fact, a review of the record 
discloses that the surgeries in question were, in fact, not 
sinus surgeries, but rather, surgeries on the veteran's nose.  
Nonetheless, at the time of said examination, the veteran 
stated that he had experienced sinus problems for many years, 
for which he used Flonase on a daily basis, as well as a 
throat spray to decrease irritation in the back of his throat 
from sinus drainage.  A physical examination conducted at 
that time showed the veteran's nares to be patent, though 
with a decreased air flow on the right.  Significantly the 
mucosa were reddened, with some yellow drainage visible.  The 
clinical assessment was of a history of shrapnel injury to 
the face and head "affecting (the) sinuses."

The Board acknowledges that computerized axial tomography of 
the veteran's sinuses conducted in January 2004 was 
essentially negative.  Nonetheless, given the aforementioned 
chronology of the veteran's continuing sinus problems, the 
Board is of the opinion that an additional VA examination 
would be beneficial prior to a final adjudication of his 
claim for service connection.

Finally, as regards certain procedural issues, a review of 
the record would appear to indicate that the veteran was 
never provided with VCAA-complying notice with respect to his 
claim for service connection for sinusitis.  More 
specifically, while in various correspondence, the veteran 
was furnished information regarding the requirements for an 
award of service connection on a direct basis, he was never, 
in fact, provided the requisite information regarding 
secondary service connection, a matter clearly at issue in 
this case.  Under the circumstances, such notice must be 
provided to the veteran prior to a final adjudication of his 
current claim for service connection for chronic sinusitis.




Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  The RO should furnish the veteran and 
his accredited representative copies of 
all pertinent law and regulations 
governing the award of service connection 
on a secondary basis.  The RO should, 
additionally, review the veteran's claims 
file, and ensure that the veteran is sent 
a corrected VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) which 
advises the veteran of the evidence and 
information necessary to prevail on his 
claim for service connection for chronic 
sinusitis, on either a direct or 
secondary basis.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to January 2005, the date of 
the most recent evidence of record, 
should then be obtained and incorporated 
in the claims folder, including the 
report of any VA examinations conducted 
to ascertain the residuals of his total 
knee replacement.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

3.  The veteran should then be afforded 
an additional VA ear, nose, and throat 
examination in order to more accurately 
determine the exact nature and etiology 
of his claimed sinusitis.  The RO is 
advised that the veteran must be given 
adequate notice of the date and place of 
any requested examination(s), and a copy 
of all such notification(s) must be 
associated with the claims file.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the ear, nose, 
and throat examination, the examiner 
should specifically comment as to whether 
the veteran currently suffers from a 
clinically-identifiable chronic 
sinusitis, and, if so, whether that 
disability as likely as not had its 
origin during the veteran's period of 
active military service.  Should it be 
determined that the veteran does, in 
fact, suffer from chronic sinusitis, but 
that such disability is not the result of 
an incident or incidents of service, an 
additional opinion is requested as to 
whether any clinically-identifiable 
chronic sinusitis is as likely as not 
proximately due to, the result of, or 
aggravated by the veteran's service-
connected postoperative residuals of 
rhinoplasty.  All such information and 
opinions, when obtained, should be made a 
part of the veteran's claims folder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.  

4.  The RO is free to undertake any 
additional development deemed necessary.  
Once such development has been completed, 
the RO should then readjudicate the 
issues on appeal.  Should the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claim for benefits since the issuance 
of a Statement of the Case in March 2005.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MICHAEL LANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


